Title: From Thomas Jefferson to Madame de Bréhan, 9 May 1788
From: Jefferson, Thomas
To: Bréhan, Marquise de


          
            Paris May 9. 1788:
          
          It was not till the month of March, my dear Madam, that we became assured of your safe arrival in America. In the mean time we had been alarmed by reports, to which we should have paid no attention in a case less interesting. No author for the tale could be named, no origin traced; yet those who loved you, and they are numerous, feared it might be true, because it was not impossible. And even now we learn that your passage was long and disagreeable,  and that on your arrival, you have been attacked by a severe illness. All this however I hope is long ago passed over, and that at this moment you are enjoying good health and a clear sky: that you speak English so well as to shew how precious you are in society, and that my good country-women set a just value on your acquaintance, and endeavor to make you happy. The resources you have within yourself also will do this, and particularly that of painting. The season is now approaching when you will be able to go and visit the magnificent scenes which nature has formed upon the Hudson, and to make them known to Europe by your pencil. You know before this that we have lost your con-disciple Drouay. He was certainly a great loss as he had shewn himself capable of treading steadily in the steps of David. Presuming that your other friends write to you, I shall not give you either their news, or that of Paris, of which they are so much better possessed than I am. The confusion here at present is really distressing. Society is spoilt by it. Instead of that gaiety and insouciance which has distinguished it heretofore, all is filled with political debates into which both sexes enter with equal eagerness. It is even some consolation to me that you are not here, as I am sure you would be miserable. I am so, whose business it is to be a spectator only, and not a party.—I long to see you and to know what have been your sensations in the new position you have taken. I fear they have not been agreeable. To the disagreeable aspect of new customs, the perplexities of a foreign language, the insulated state in which it places us in the midst of society and the embarrasment it occasions when speaking or spoken to, have been added in your case a severe season and severe illness, which must have made disagreeable things appear still more disagreeable. Have patience, my dear friend. Search in every object only what it contains of good; view, in those whom you see, patients to be cured of what is amiss by your example, encourage in them that simplicity which should be the ornament of their country; in fine, follow the dispositions of your own native benevolence and sweetness of temper, and you will be happy and make them so. Above all things continue your partialities to him who values them beyond measure & who has the honour to be with sincere attachment & respect, Dear Madam, your affectionate friend & humble servant,
          
            Th: Jefferson
          
        